DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a process for manufacturing a structural panel comprising pressing aligned masonry trusses and fillers; overlying and attaching wire mesh over the side surfaces of the trusses and fillers; and 3D printing thin shells of durable material directly onto the side surfaces to produce the structural panel as recited by applicant’s claimed invention.
The most relevant prior art is attributed to Heath (US 2005/0284088 A1) and Briggs et al. (2020/0398609 A1).  Heath discloses a process for manufacturing a structural panel comprising; aligning a plurality of fillers with a plurality of masonry reinforcement trusses in an alternating sequence; pressing the aligned trusses and fillers to form a panel core; overlying wire mesh over opposing side surfaces of the panel core; and attaching the wire mesh to the trusses to hold the panel core together and applying thin shells of durable material to generally opposite sides of the panel 
In addition, Briggs discloses cementitious structural panels may be thermoformed, rotational molded injection molded, blow molded, extruded, cast or 3D printed.  Briggs fails to disclose or fairly suggest 3D printing a first thin shell of a durable material directly onto first and second surfaces of a panel core comprising a plurality of fillers and masonry reinforcement structures.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a process for manufacturing a structural panel as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726